Citation Nr: 9935371	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to monetary payment arising out of the grant 
of an effective date of September 12, 1990, for the grant of 
a 70 percent evaluation for post-traumatic stress disorder 
(PTSD), for accrued benefits purposes.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from January 1941 to November 1945.

The Board of Veterans' Appeals (Board) notes that in its 
previous decision in June 1998, it denied an additional issue 
of entitlement to service connection for heart disease, 
claimed as secondary to service-connected PTSD, for accrued 
benefits purposes.  At that time, the Board also indicated 
that with respect to a claim for service connection for cause 
of death, the appellant had filed a notice of disagreement 
but had not been furnished with a statement of the case.  The 
record reveals that the appellant was furnished with a 
statement of the case, but did not file a substantive appeal 
as to this claim.  Consequently, the Board finds that this 
issue is not a subject for current appellate consideration.

As for the issue of entitlement to an earlier effective date 
for a 70 percent evaluation for PTSD, this issue was 
addressed by the Board in the context of entitlement only, 
and the Board determined that an earlier effective date was 
appropriate.  Thereafter, while the appellant did not 
disagree with this aspect of the Board's decision, in 
response to a subsequent decision by the regional office (RO) 
that accrued benefits could not be paid for more than two 
years prior to the veteran's death, the appellant filed a 
notice of disagreement and was furnished with an appropriate 
statement of the case.  Since the record also reflects the 
filing of a substantive appeal as to this issue, the Board 
finds that this issue has been adequately developed for 
appellate review.


FINDINGS OF FACT

1.  At the time of the veteran's death in March 1995, the 
veteran had been in receipt of a 70 percent disability rating 
for his service-connected PTSD for more than two years prior 
to his death, and there are no accrued benefits payable to 
the appellant for service-connected PTSD for accrued benefits 
purposes.

2.  From September 1990 until the veteran's death in March 
1995, the veteran's PTSD was manifested by symptoms that had 
been determined to cause severe social and industrial 
impairment.

3.  The veteran completed high school and had employment 
experience primarily in the field of farming and agriculture.  
The veteran last worked full-time in 1984 as a salesman.

4.  From September 1990 until the veteran's death in March 
1995, the veteran's service-connected PTSD precluded 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The requirements for payment of accrued benefits for PTSD 
are not met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.1000 (1999); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

2.  The requirements for a total disability rating for 
accrued benefits purposes on the basis of individual 
unemployability due to service-connected disability from 
September 12, 1990, have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Monetary Payment Arising out of the Grant 
of an Effective Date of September 12, 1990, for the Grant of 
a 70 Percent Evaluation for PTSD, for Accrued Benefits 
Purposes

Background

At the outset, the Board notes that at the time of its 
decision of June 1998, the sole issue developed for appellate 
review as to the veteran's service-connected PTSD, was 
entitlement to an earlier effective date for the 70 percent 
rating for this disability.  In this regard, the Board found 
that an earlier effective date of September 12, 1990 was 
warranted for this disability.  The Board did not make a 
determination as to whether payment for accrued benefits was 
warranted, as that issue was not before the Board.  As the 
record reflects some statements indicating curiosity at the 
RO as to why the Board would grant an earlier effective date 
for which actual payment of additional benefits would not 
necessarily attach, the Board must respectfully point out 
that there are many occasions when a favorable Board decision 
does not necessarily confer a monetary benefit.  For example, 
the Board may grant service connection for a disability which 
does not meet the criteria for a compensable rating.  
Likewise, because the actual rate of compensation paid for 
multiple service connected disabilities is not added, but is 
combined under the table set forth in 38 C.F.R. § 4.25 
(1999), not every award of an increased schedular rating for 
a service connected disability results in the award of 
additional monetary benefits to the claimant.  In addition, 
service connection and the payment of certain other benefits, 
exclusive of compensation, to include dependents' educational 
assistance, burial benefits, accrued benefits, surviving 
spouses' loan guaranty benefits, special allowances under 38 
U.S.C.A. § 1312, and medical care under the Department of 
Veterans Affairs (VA) Civilian Health and Medical Program, 
are not prohibited by the provisions of 38 U.S.C.A. § 105 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301 (1999).  See 
VAOPGPREC 2-98 (February 10, 1998); see also Barela v. West, 
11 Vet. App. 280 (1998).  Thus, there are numerous instances 
where a determination of legal entitlement to a benefit 
provided under title 38 United States Codes does not 
automatically result in an award of compensation and the 
question of legal entitlement is a separate determination 
from a determination of entitlement to a monetary award.  

As for the 70 percent evaluation for PTSD, as was noted by 
the RO, at the time of the death of the veteran, the veteran 
had already been in receipt of a 70 percent disability 
rating, effective from October 1, 1991, more than two years 
prior to the his death in March 1995.

The law provides that upon the death of a veteran any accrued 
benefits are payable to the veteran's spouse, children (in 
equal shares), or dependent parents (in equal shares).  38 
U.S.C.A. § 5121(a)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.1000(a)(1) (1999).  Accrued benefits are defined as 
periodic monetary benefits to which an individual was 
entitled at death based on evidence in the file at death and 
due and unpaid for a period not to exceed two years prior to 
the last date of entitlement (the date of death).  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Where the law is dispositive of a claim, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, supra.  Consequently, if the statutory 
requirements for an award of accrued benefits are not met, 
the claim would have to be denied by operation of law.


Analysis

The Board notes that a determination as to whether the 
appellant has submitted a well-grounded claim need not be 
addressed.  The concept of well-groundedness applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well groundedness is not found to be applicable.  See 
Sabonis. 

The relevant facts in this case are not in dispute.  The 
veteran was entitled to and was paid compensation at the rate 
of 70 percent for his PTSD disability, effective from October 
1991.  

There is no legal merit to the appellant's general assertion 
that accrued benefits for the veteran's 70 percent evaluation 
for PTSD should be paid for more than two years prior to the 
death of the veteran.  She has offered no cogent legal basis 
as to why she believes such benefits should be paid.  As set 
out above, accrued benefits are limited to the two years 
preceding death, and the record shows that the veteran had 
been paid all compensation due him during the two-year period 
immediately prior to his death in March 1995.  Thus, no 
benefits were due and unpaid for the 2-year period prior to 
March 1995.  

Accordingly, as the veteran was paid all that was due to him 
during the relevant time period, there are no unpaid monetary 
benefits to which the appellant is entitled.  As a matter of 
law, the appellant is also not entitled to any compensation 
benefits due to the veteran and unpaid for any period of time 
prior to the two years before March 1995.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter, "the Court") has held that where the 
law and not the evidence is dispositive, the Board should 
deny an appeal because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis.  The 
appellant in this case has failed to allege facts which meet 
the criteria set forth in the law or regulations and, 
accordingly, her claim must be denied.


II.  Entitlement to a Total Rating Based on Individual 
Unemployability Due to Service-connected Disability for 
Accrued Benefits Purposes

Background

Based on the Board's findings below, the appropriate date for 
the commencement of entitlement to a total disability rating 
might again exceed the period for which actual payment of 
additional compensation is permissible under 38 C.F.R. 
§ 3.1000.  

As a preliminary matter, the Board finds that the appellant's 
claim for a total disability rating for accrued benefits 
purposes on the basis of individual unemployability is, in 
essence, a claim for increased rating which, in general, is 
well grounded.  Procelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that there is no further duty to 
assist with respect to the claim.

The claim for a total disability rating for compensation 
purposes on the basis of individual unemployability, in 
general, is not inextricably intertwined with an increased 
rating claim as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3,340, 3.341, 4.16(a). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).

An August 1985 special psychiatric evaluation revealed that 
the veteran had a farming background and that he currently 
worked in the field of agriculture.  He indicated that he had 
previous employment as a manager for United States Steel.  

The Board determined in its September 1986 decision that the 
veteran suffered from severe industrial impairment.  

Service connection is solely in effect for PTSD, and the 
current rating of 70 percent was assigned by an August 1994 
Board decision, with an original effective date of October 1, 
1991.  In the August 1994 Board decision, the Board further 
found that the veteran's service-connected PTSD did not meet 
the criteria for a 100 percent rating under the applicable 
rating criteria, but remanded the issue of entitlement to a 
total disability rating based on individual unemployability 
based on the determination to increase the evaluation for 
PTSD to 70 percent.  A subsequent rating decision in 
September 1994 denied a total disability rating based on 
individual unemployability due to service-connected 
disability.  The June 1998 Board decision granted an earlier 
effective date of September 12, 1990 for a 70 percent rating 
for PTSD.

In view of the 70 percent evaluation for PTSD, the veteran 
had surpassed the minimum 60 percent single disability 
requirement, thereby meeting the criteria for consideration 
of a total disability rating for compensation purposes, 
effective from September 12, 1990.  38 C.F.R. § 4.16(a).

A VA hospital summary for the period of September to October 
1990 reflects diagnoses of cervical and spinal stenosis, 
cardiomyography, congestive heart failure, history of 
depression, history of peptic ulcer disease, and benign 
prostatic hypertrophy.  

February 1992 VA mental disorders examination revealed that 
the veteran completed his high school education and 
subsequently took courses in agriculture at a VA 
Rehabilitation School over a period of approximately three 
years.  The veteran was currently unemployed and had last 
been employed as a salesman.  It was noted that the veteran 
carried a pistol everywhere since getting out of the service.  
It was also noted that he had significant difficulty with 
relationships with other people.  The examiner provided a 
diagnosis of PTSD.

The veteran later testified as to the disabling 
manifestations of his psychiatric disability at a hearing 
held before a hearing officer at the RO in November 1992.  At 
that time, he related that he was impatient and hard to get 
along with (transcript (T.) at pp. 2-3).  He believed that 
his condition had worsened since 1986 (T. at p. 3).  More 
recently, he could not stand to be around crowds (T. at pp. 
3-4).  He discussed difficulties in maintaining relationships 
and consequently avoiding people (T. at pp. 3-4).  His 
thoughts of war confused his perceptions of current reality 
(T. at p. 4).  Loud noises scared him even while he was 
hunting, and he was easily aggravated and very aggressive (T. 
at p. 4).  He had last worked in 1985 as a sales manager for 
an agricultural company (T. at p. 5).

A death certificate reflects that the veteran died in March 
1995 due to end stage bladder carcinoma.

At the appellant's hearing before a member of the Board in 
March 1984, the appellant testified that when she originally 
met the veteran, he was farming, and that he later went into 
the business of selling farm chemicals (T. at p. 5).  He did 
this for one company from 1971 to late 1983, at which time he 
briefly worked for another company until July 1984 (T. at p. 
5).  In 1984, she indicated that the veteran was very quick-
tempered (T. at p. 5).  She further indicated that he went 
into the hospital in August of 1984 for PTSD (T. at p. 5).  
It was noted that in September 1986, the veteran had been 
classified by the Board as suffering from severe industrial 
impairment (T. at p. 6).  


Analysis

The Board has reviewed the evidence of record, and again 
notes that with the 70 percent rating for PTSD, the veteran 
met the threshold requirements under 38 C.F.R. § 4.16(a), 
effective from September 12, 1990.  Thus, the remaining issue 
for consideration is whether his service-connected PTSD 
disability precluded him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage") from 
September 12, 1990 until his death in March 1995.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

The adverse effects of advancing age and nonservice-connected 
conditions may not be used to support the claim.  In 
addition, the veteran had some nonservice-connected 
disabilities which would also have had an impact on 
employment possibilities.

On the other hand, it is clear from the medical evidence of 
record dated in and after September 1990 that the veteran's 
service-connected PTSD severely restricted his ability to 
participate in gainful employment for which he might 
otherwise be qualified.  The record reflects that although he 
generally worked during his lifetime in the farming industry, 
his last position was specifically in sales.  In addition, 
the February 1992 VA mental disorders examination report 
indicated significant difficulties with relationships with 
people.  Moreover, at the time of his personal hearing in 
November 1992, the veteran testified to difficulty getting 
along with others, and that he was easily aggravated and very 
aggressive, which the Board finds to have been particularly 
significant in view of his most recent previous employment as 
a salesman.  The Board further notes that the record after 
September 1990 did not reveal a medical opinion that 
specifically indicated that the claimant was employable. 

Therefore, giving the veteran the benefit of the doubt under 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
service-connected disability of PTSD, with a rating of 70 
percent, was of sufficient severity between September 1990 
and his death in March 1995 to preclude gainful employment, 
even if there were no nonservice-connected conditions.  
Accordingly, a total disability rating for accrued benefits 
purposes on the basis of individual unemployability was 
supported by the evidentiary record, effective from September 
12, 1990.



ORDER

Entitlement to payment for accrued benefits based on an 
earlier effective date of September 12, 1990 for a 70 percent 
evaluation for PTSD is not warranted.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability for 
accrued benefits purposes is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

